UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2792



RICKY L. LEWIS,

                                             Plaintiff - Appellant,

          versus

EDMOND J. MATKO, Prosecuting Attorney of Har-
rison County, and individually; J. W. MCGAHAN,
as police officer for the City of Clarksburg,
WV and individually; THOMAS A. BEDELL, Judge
of Harrison County and parties unknown,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-96-200-1)


Submitted:   August 14, 1997              Decided:   August 20, 1997

Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.

Dismissed by unpublished per curiam opinion.

Ricky L. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his complaint alleging violations under 42 U.S.C.

§§ 1983-1986 (1994). We have reviewed the record and the district

court's opinion dismissing the action under 28 U.S.C. § 1915(d)

(1994) as frivolous (current version at 28 U.S.C.A. § 1915(e)(2)
(West Supp. 1997)), and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal on

the reasoning of the district court. Lewis v. Matko, No. CA-96-200-
1 (N.D.W. Va. Nov. 22, 1996). To the extent the order is unclear,

the dismissal is without prejudice. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2